Citation Nr: 1724203	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 12-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating for left optic neuropathy with visual field loss in excess of 10 percent.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1976 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In July 2015, the Board remanded this issue for additional evidentiary development and readjudication, and it has since been returned to the Board for further appellate action. 

The Board has considered whether the rating claim on appeal includes the issue of TDIU entitlement in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the Veteran does not contend that his left eye disability results in unemployability. On the October 3, 2012, VA Form 21-8940, he attributed his unemployability to memory problems.


FINDINGS OF FACT

The Veteran's service-connected eye disability consists of a visual field constriction and a pupillary defect, to which no impairment has been attributed; the service-connected disability has been manifested by average remaining visual field greater than 15 degrees.


CONCLUSIONS OF LAW

The criteria for a disability rating higher than 10 percent for the service-connected eye disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6080, 6081 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

This appeal arises from a claim of entitlement to service connection for a left eye disorder which was received at the RO on November 21, 2001. In a February 2009 rating decision, the RO implemented the Board's grant of service connection for left optic neuropathy with visual field loss due to trauma. The RO assigned an initial rating of 10 percent under 38 C.F.R. § 4.79, Diagnostic Code 6026-6081, effective November 21, 2001. 

Diagnostic Code 6026 addresses optic neuropathy. However, that code simply directs to rate the disorder on the basis of visual impairment. In this case, the only type of visual impairment specifically encompassed by the grant of service connection is visual field loss. 

Examination of visual field test results must be recorded on a standard Goldmann chart. The examiner determines the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians, 45 degrees apart, adding them, and dividing the sum by eight. 38 C.F.R. § 4.77 (c). 

Diagnostic Code 6080 provides ratings on the alternative bases of concentric contraction of the visual field and acentric field loss, in which the superior half, inferior half, temporal half, or nasal half of the visual field is entirely lost. As set out below, the Veteran's visual field loss is concentric, not acentric. 

Under Diagnostic Code 6080, concentric contraction with remaining field of 5 degrees warrants a 30 percent rating. With remaining field of 16 to 30 degrees, warrants a 10 percent rating. With remaining field of 31 to 45 degrees warrants a 10 percent rating. With remaining field of 46 to 60 degrees warrants a 10 percent rating. 38 C.F.R. § 4.79, Diagnostic Code 6080. 

Under Diagnostic Code 6081, scotoma is assigned a 10 percent rating with scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size. Alternatively, the condition can be evaluated based on visual impairment due to scotoma, whichever would produce a higher rating. 38 C.F.R. § 4.79, Diagnostic Code 6081. 

A December 20, 2007, Ophthalmology Attending Surgeon Note reveals a remote history of trauma and the Veteran's belief that his vision was slightly worse in the left eye ever since then, but he is not bothered and had no visual complaints (VBMS record 02/26/2010 at 28). 

A March 26, 2008, Optometry Initial Visit reveals the Veteran was claiming additional service disability due to trauma in the left eye leading to poor vision. He complained of photophobia with constant dull pain, worse with headache. Tearing and itching were noted in both eyes. 

The March 2008 examiner's assessment was a self-reported history of trauma in the left eye with peripheral visual field loss and decreased color vision which was inconsistent with clinical findings. According to the examiner, the optic nerve appearance was unremarkable and inconsistent with a diagnosis of traumatic optic neuropathy (VBMS record 02/26/2010).

Visual field testing on June 3, 2008, (VBMS record 02/26/2010 at 27) reveals the following: 

MERIDIAN
DEGREE LOST
Up (90 degrees)
30
Up Nasally (45 degrees)
35
Nasally (0 degrees)
55
Down Nasally (315 degrees)
67
Down (270 degrees)	
65
Down Temporally (225 degrees)
48
Temporally (180 degrees)
53
Up Temporally (135 degrees)
42
TOTAL LOSS
395

As specified under 38 C.F.R. § 4.76a, to determine the remaining field, the sum total of the degree lost is subtracted from the normal value of 500. That result is then divided by 8, which provides an average remaining value of 13.

The Veteran reported to the June 2008 examiner that he had tunnel vision in the left eye secondary to trauma in 1976 and a history of orbital fracture. He appeared to have absence of maxillary bone around the inferior orbit. Goldmann testing revealed constricted fields in the left eye. However, the constricted visual field in the left eye was inconsistent with the objective findings and was thought possibly secondary to posttraumatic stress disorder (VBMS record 02/26/2010 at 23).

Visual field testing on September 9, 2008, (VBMS record 09/17/2008 at 6) reveals: 

MERIDIAN
DEGREE LOST


Up (90 degrees)
22


Up Nasally (45 degrees)
25


Nasally (0 degrees)
33


Down Nasally (315 degrees)
28


Down (270 degrees)	
26


Down Temporally (225 degrees)
25


Temporally (180 degrees)
33


Up Temporally (135 degrees)
28


TOTAL LOSS
220



The sum total of this result is subtracted from the normal value of 500. That result is then divided by 8, which provides an average remaining value of 35.

A February 19, 2009, examination revealed the Veteran likely had mild left optic neuropathy - perhaps from prior trauma, although no obvious, disc pallor. He had functional visual field loss on top of this making visual field testing unreliable. The condition was thought not likely to progress (VBMS record 02/26/2010 at 5). 

Visual field testing on October 29, 2008, (VBMS record 01/19/2008 at 4) reveals the following:

MERIDIAN
DEGREE LOST
Up (90 degrees)
13
Up Nasally (45 degrees)
16
Nasally (0 degrees)
16
Down Nasally (315 degrees)
16
Down (270 degrees)	
20
Down Temporally (225 degrees)
14
Temporally (180 degrees)
20
Up Temporally (135 degrees)
17
TOTAL LOSS
132

As specified under 38 C.F.R. § 4.76a, the sum total of the result is subtracted from the normal value of 500. That result is then divided by 8, which provides an average remaining value of 46.

A February 9, 2010, Optometry Note reveals the Veteran was seen in neuro-ophthalmology in February 2009 and found to have possible traumatic optic atrophy in his left eye with an overlying functional component. MRI of the orbit and brain at that time was negative for any masses. It was concluded that his visual field loss in the left eye was functional rather than organic. He had a difficult to observe pupillary defect in the left eye that was more likely than not caused by the injury he sustained to the left eye while on active duty (VBMS record 02/26/2010). 

On April 10, 2013, the examiner noted left optic neuropathy with likely overlying functional component (visual field constriction same at 2 feet and 6 feet). On October 25, 2013, the Veteran complained of persistent tearing, worse left-sided. He reported increasing blurry vision in the right eye as well. On December 20, 2013, the Veteran reported persistent foreign body sensation, redness, crusting in the morning, blurry vision on and off, and mostly at night (VBMS record 01/10/2014 at 87). 

The report of a VA examination dated October 2014 reveals no astigmatism or diplopia. Left eye pressure was 14. There was no impact on the ability to work. His main complaint was that he could not see well with his current glasses and the bifocal was too high. He had a well-documented history of reduced vision in his left eye due to anisometric amblyopia. He was seen in ocular plastics clinic in February 2014 to manage epiphora. The impression was traumatic optic atrophy more likely than not secondary to injury while on active duty. Visual field testing revealed:

MERIDIAN
DEGREE LOST
Up (90 degrees)
17
Up Nasally (45 degrees)
16
Nasal (0 degrees)
19
Down Nasally (315 degrees)
21
Down (270 degrees)	
17
Down Temporally (225 degrees)
12
Temporally (180 degrees)
13
Up Temporally (135 degrees)
18
TOTAL LOSS
133

As specified under 38 C.F.R. § 4.76a, the sum total of the result is subtracted from the normal value of 500. That result is then divided by 8, which provides an average remaining value of 46.

The report of a VA examination dated July 2015 reveals no astigmatism or diplopia. Left eye pressure was 15. Confrontational fields were normal. Goldmann visual fields showed mildly contracted fields not consistent with the Veteran's ocular condition. There was no impact on the ability to work. There was a history of old traumatic left optic neuropathy and visual field constriction. The examiner found that no scotoma was present. The area that had been interpreted as a scotoma was of the right eye and was actually the normal blind spot of the optic nerve and considered a normal ocular finding and consistent with past visual fields in his records. 

After a review of all of the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met. 

The Board acknowledges the results of the June 3, 2008, visual field examination, which appear to support the assignment of a 20 percent rating under Diagnostic Code 6080. However, the Board interprets those results as aberrant, and not representative of the Veteran's actual disability level. The Board notes the fact that these results are substantially worse than the 3 other field test results, even testing conducted 3 months after this test. In addition, the June 2008 examiner specifically found the results to be inconsistent with objective examination findings and with the service-connected disability. This finding was echoed by other examiners, including the February 19, 2009, examiner, who thought visual field testing was generally unreliable in the Veteran's case and that his condition was not progressive. This argues against a sudden worsening of the condition in June 2008 with an equally sudden but sustained improvement 3 months later. Consistent with this interpretation is the notation in December 2007 that the Veteran had no visual complaints. For these reasons, the Board finds the June 3, 2008, results to be unreliable. Therefore, a staged rating higher than 10 percent is not appropriate. 

The Veteran's complaints have largely centered on watery eyes and blurry vision. See clinical notes dated June 24, 2004, (VBMS record 11/04/2005), February 11, 2011, (VBMS record 05/04/2012), February 12, 2013, (VBMS record 09/03/2013). He asserts that these are symptoms of his service-connected disability. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating specific eye symptoms to a specific eye disorder is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires medical knowledge. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the symptoms described and the service-connected disability. 

Impaired visual acuity is not included in the grant of service connection, and the medical evidence is decidedly against any association between current loss of acuity or other diagnosed eye conditions and the service-connected disability. The February 9, 2010, Optometry Note includes the opinion that the Veteran's reduced vision in his left eye is more likely than not due to a combination of amblyopia, cataracts, and senile macular changes, and these conditions were not caused by service. The October 2014 VA examination includes a similar opinion that amblyopia and antimetropic presbyopia were not likely secondary to service. The July 2015 VA examination includes the opinion that the service-connected disability includes only visual field constriction, and that chronic epiphora, Meibomian gland dysfunction, mild refractive amblyopia, cataracts, and anisometropic presbyopia, were not related to service. 

The complaints of watery eyes have been medically attributed to a lacrimal duct disorder diagnosed as epiphora, which the July 2015 VA examiner found not to be related to the service-connected condition. The complaint of blurry eyes has not been medially substantiated beyond impairment of visual acuity, which is not encompassed by the service-connected disability. 

While the Veteran was rated by the RO under the diagnostic code for scotoma, the scotoma identified by the June 2008 examiner was of the right eye only. The July 2015 examiner determined that  this was the normal blind spot caused by the entry of the optic nerve. 

While a "pupillary defect" was observed on examination in February 2010, no specific impairment was described as being associated with this defect. The defect was described in March 2008 as a slightly irregular pupil border. 

Accordingly, the Board finds, consistent with its July 2008 decision granting service connection, that the service-connected disability is limited to a visual field impairment and no other diagnostic codes are appropriate.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, the Board finds that the Veteran's service-connected left eye disability has been manifested by average remaining visual field greater than 15 degrees and a pupillary defect to which no impairment has been ascribed. In light of these findings of fact, the Board concludes that a disability in excess of 10 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The current appeal arises out of the grant of service connection for a left eye disorder and the assignment of an initial disability rating. Accordingly, no additional notice is necessary. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination. The Veteran has made no specific allegations as to the inadequacy of the examination. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining medical records which were not contained in the claims file. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 10 percent for the service-connected left eye disability is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


